DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 30 October 2019. It is noted, however, that applicant has not filed a certified copy of the DE 102019216779.9 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-7 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0120756 A1 to Yokoyama et al. (Yokoyama).
In reference to claim 7, Yokoyama discloses an exhaust-gas purification system arranged in an exhaust system of an internal combustion engine, the exhaust-gas purification system comprising, in an exhaust-gas flow direction: a support catalytic converter (71, Fig. 2); and a heated catalytic converter (73) positioned after the support catalytic converter, the heated catalytic converter for preheating a catalytic converter in order to bring the catalytic converter to its light-off temperature before a starting of the internal combustion engine (interpreted as intended use; however, see par. 0056), the exhaust-gas purification system configured to execute a method comprising (no controller is recited and thus the limitations are interpreted as intended use that only require a system capable of the function): electrically heating the heated catalytic converter before the starting of the internal combustion engine (again, intended use; however, see par. 0056; EHC “on” between T0 and T1, Fig. 5); operating the internal combustion engine, before the starting thereof, as an air pump (again, intended use; however, see par. 0069); thereafter starting the internal combustion engine (again, intended use; however, see T1, Fig. 5; par. 0060); and bringing the catalytic converter above the light-off temperature of the catalytic converter before the starting of the internal combustion engine by way of the internal combustion engine being controlled (again, intended use; however, see par. 0061), during its air pump operating mode, such that air is drawn back into a combustion chamber and/or air is discharged into an intake tract.
In reference to claim 9, Yokoyama discloses the exhaust-gas purification system of claim 7, wherein the method further comprises: reducing an intake pipe pressure during the air pump operating mode and of the internal combustion engine (again, intended use; however, see par. 0057, by closing the throttle valve).
In reference to claim 10, Yokoyama discloses the exhaust-gas purification system of claim 7, wherein the method further comprises: reducing a rotational speed of the internal combustion engine during the air pump operating mode (again, intended use; however, see Fig. 5).
In reference to claim 11, Yokoyama discloses the exhaust-gas purification system of claim 7, wherein the method further comprises: closing a throttle flap of the internal combustion engine further during the air pump operating mode (again, intended use; however, see par. 0057).
In reference to claim 12, Yokoyama discloses the exhaust-gas purification system of claim 7, wherein the heated catalytic converter preheats a three-way catalytic converter (par. 0046).
In reference to claim(s) 1 and 3-6, under the principles of inherency, the prior art apparatus of Yokoyama would necessarily perform the method(s) claimed in its normal and usual operation and thereby meets the limitations of the claim(s).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama as applied to claims 1 and 7 above, and further in view of DE 102017213004 A1 to Bunkus (Bunkus). A machine translation was relied upon for the basis of this rejection.
In reference to claim 8, Yokoyama discloses the exhaust-gas purification system of claim 7, but fails to explicitly disclose an increased valve overlap. However, Bunkus discloses a similar system for circulating air heated by an electrically heated catalyst (13, Fig. 2) before engine start, wherein the internal combustion engine is controlled, during the air pump operating mode, such that there is an increased valve overlap between outlet valves and inlet valves (par. 0020). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the increased overlap disclosed by Bunkus into the system of Yokoyama. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as to advantageously allow for free flow of air through the engine, as taught by Bunkus.
In reference to claim(s) 2, under the principles of inherency, the prior art apparatus of the modified Yokoyama would necessarily perform the method(s) claimed in its normal and usual operation and thereby meets the limitations of the claim(s).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2015/0285161 A1 to Ulrey et al. appears to also anticipate at least claims 1 and 7 and may be relied upon in a subsequent Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
02 December 2022